                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ALASKA


 UNITED STATES OF                       §
 AMERICA,                               §
                                        §
        Plaintiff,                      §
                                        §
 v.                                     §       NO. 3:20-cr-00073-JMK-MMS
                                        §
                                        §
 FAUNUS MICHAEL DONEY,                  §
                                        §
                                        §
        Defendant.                      §

                           SENTENCING MEMORANDUM

       Defendant Faunus Michael Doney, by and through his counsel of record,

submits this memorandum to aid the Court with imposing a sentence in his case that

is “sufficient, but not greater than necessary” to achieve the statutory sentencing

purposes of 18 U.S.C. § 3553. Mr. Doney respectfully suggests that a variance below

the guideline sentencing range is reasonable and appropriate in this case and

therefore requests a sentence of probation be imposed as recommended in the

Sentencing Recommendation section of the Presentence Investigation Report (PSIR).

                        I. PROCEDURAL BACKGROUND

       On September 22, 2020, having waived indictment, Faunus Doney pled guilty

to the one count information charging him with violating 18 U.S.C. § 1343 and

obtaining money from three victims through false pretenses. He was released on his

own recognizance subject to supervision by pretrial services.   A PSIR has been

completed and provided to the Court and all parties, along with two addendums. Mr.

DEFENDANT’S SENTENCING MEMORANDUM                                                1
      Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 1 of 25
Doney is scheduled to appear virtually before this Court for sentencing on January

28, 2021 at 9:30 a.m.

                                 II. LEGAL STANDARD

      Under United States v Booker, while this Court must consider the sentencing

guidelines, those guidelines are “merely one sentencing factor among many, and the

calculated guideline range must be considered in conjunction with the other section

3553(a) factors.” 543 U.S. 220 (2005). The guidelines do not have “quasi-mandatory

status.” United States v. Reinhart, 442 F.3d 857, 864 (5th Cir. 2006).

      Courts may choose to grant a variance in a sentence is based on application of

the statutory factors contained in 18 U.S.C. § 3553(a), which requires a “sentence

sufficient, but not greater than necessary” to meet certain goals. Those factors

include consideration of “(1) the nature and circumstances of the offense and the

history and characteristics of the defendant; (2) the need for the sentence imposed (A)

to reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; (D) to provide the

defendant with needed . . . medical care, or other correctional treatment in the most

effective manner; (3) the kinds of sentences available; (4) the kinds of sentence and

the sentencing range established . . . ; (5) any pertinent policy statement . . . ; (6) the

need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct; and (7) the need to provide

restitution to any victims of the offense.” 18 U.S.C. § 3553(a).



DEFENDANT’S SENTENCING MEMORANDUM                                                        2
     Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 2 of 25
                 III.   THIS CASE WARRANTS A VARIANCE

      A review of the § 3553(a) factors demonstrates that a variance to sentence Mr.

Doney below the guideline range is appropriate. As discussed below, four of the listed

factors are relevant to this case and support a downward variance: 1) Mr. Doney’s

personal history and characteristics, 2) the nature and circumstances of the offense,

3) the need for the sentence imposed, and 4) the need for restitution. These factors

show that the guideline range of 33-41 months is “greater than necessary” to achieve

the goals of sentencing, including the goals of deterrence and punishment. And the

remaining § 3553 factors – types of sentences available, policy statements, and

avoidance of sentencing disparities – do not change this conclusion.

      1. History and Characteristics of Faunus Doney

      Mr. Doney was raised in a good home with two parents and one sister, and he

had an upbringing free from abuse and neglect. His family is quite religious, and

unfortunately Faunus was shunned by them at age 22 after opening up to them about

his homosexuality. Mr. Doney changed his name in part due to this reaction by his

family. While he and his family have since renewed and repaired their relationship,

and he currently enjoys a close and loving family, Mr. Doney did suffer emotionally

as a young man due to the ostracism he initially felt from his parents.

      Mr. Doney has been married twice; first to a Canadian citizen and currently to

Jonathon Doney. The financial and emotional stress of this proceeding enhanced the

strain on defendant’s marriage, and he and Jonathon are currently in the process of

a divorce. In both of his marriages, financial stress and pressure played a large role



DEFENDANT’S SENTENCING MEMORANDUM                                                   3
     Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 3 of 25
in creating or enhancing marital problems, and Mr. Doney felt pressure to provide for

his spouses. He also has medical and tax debt. Mr. Doney has been diagnosed with

PTSD from a serious car accident as well as depression and anxiety.

        Until the present offense, Mr. Doney has never been arrested or accused, let

alone convicted of, any crime. He does not use alcohol or any type of controlled

substances. He did act properly with respect to the great majority of his clients and

purchased the promised annuities for most of them. The fraud he committed against

these three victims was a series of terrible choices made at one point in Mr. Doney’s

life and not indicative of the kind of person his family and friends know him to be.

        Letters in support of Mr. Doney are being submitted to this Court in this case

as Exhibit A to this memorandum. These letters attesting to Mr. Doney’s character

come not only from his family members and personal friends but also from his

employers and an employee at Bean’s Café, whose “primary mission is to feed

Alaska’s most vulnerable, treating them with dignity and respect.” No matter the

letter-writer’s relationship with Mr. Doney, the phrases they use to describe his

character paint a vivid picture of type of person he is:

   •    “He has proven time after time that we hired the right person.”

   •    “Faunus’s ability, enthusiasm, and commitment to our mission is unmatched
        and above par then many of our other employees.”

   •    “He has dedicated many hours to volunteering within the community for our
        organization, outside of his regular duties, on his own schedule and of his own
        mind.”

   •    “Faunus has always been a model employee and is truly sincere and has
        dedicated substantial amount of time and talents in training, improving, and
        bettering our teams and systems.”


DEFENDANT’S SENTENCING MEMORANDUM                                                      4
       Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 4 of 25
  •    “Through his kind heart and laser focused goals of making sure no one goes
       hungry within his community and throughout the region…all this time and
       commitment he has done on his own and on his own time.”

  •    “I know that this has been an incident that has galvanized him to reevaluate
       his behavior and has lit a fire within him, to be the best possible person,
       employee, community member, and mentor within his own life and within our
       organization.”

  •    “Uncle Faunus has taught me that no matter what you must tell the truth no
       matter how much trouble you could be in. He is a good man and I trust him
       with all my heart ... I know that he has done a very bad thing that I do not
       approve of but I will stand by him and support him in any way I can.” (From
       Wyatt Wold, age 8).

  •    “From the time he was four years old he always helped everyone he could.”

  •    “He is our son we need him we love him very much and at this time he needs
       us.”

  •    “Faunus has always been a person that strived to show kindness to the less
       fortunate be this an injured bird, an abandoned kitten, a homeless person, our
       handicapped cousin or even a lonely elder in the community.”

  •    “Faunus has been a strong male role model in my son’s life. As a single mother,
       whose baby’s father walked away when I found out I was pregnant with his
       child, Faunus stood up and helped me see that it was going to be okay and that
       he would always be available for my son as a role model.”

  •    “He also acts as the caregiver for my disabled mother and hearing-impaired
       father during the day, he then works the overnight shift at Bean’s Café.”

  •    “Faunus Doney is a person that would give another the shirt off his back and
       a hand up instead of a handout.”

  •    “Faunus immediately took an interest in helping me become more successful
       at work, his leadership and kindness has made him an amazing individual
       whom I respect and see as a role model.”

  •    “He reminds me, and frankly all of us that the events from the past do not
       define who we are. We define who we are, and where we go in the future.”

  •    “Faunus saw something in me that I did not see in myself.”

  •    “I feel that I can speak for most of the employees here; we are all in a better
       place within our lives and our jobs because of him…someone that has totally

DEFENDANT’S SENTENCING MEMORANDUM                                                   5
      Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 5 of 25
        committed to bettering all of us and providing skills to a group of guys that
        society has pretty much written off.”

   •    “Faunus has spoken to me on several occasions and has confessed to me his
        remorse and expressed a recognition of shame for his actions.”

   •    “We shared an outlook for a better community, and better life for our families
        and for those we serve.”

   •    “I am a recovering prosecutor, even given my firm law-and-order belief, I do
        not believe incarceration would serve society or his victims.”

   •    “I believe given the chance Faunus will right his wrong, pay back his financial
        obligations through restitution, and to redeem and reclaim his heretofore good
        character.”

        2. Nature and Circumstances of the Offense

        Mr. Doney pled guilty to one count of wire fraud involving three victims and a

total monetary loss of $377,473.14. He takes full responsibility for his actions in

misusing his clients’ money and completely acknowledges his offense; in all ways he

has accepted responsibility for the elements of the crime to which he has pled guilty.

This immediate acceptance of responsibility led to the three-level reduction

recommended by the PSIR and to which the government does not object. Mr. Doney

has been fully cooperative with the government and pretrial services and abided by

all conditions of his release. Mr. Doney accepts full responsibility for the decisions he

made that have not only resulted in the loss of substantial sums of money to the

victims but also added stress and worry to his family members who rely on him for

financial support and caretaking, including his parents, his sister, and her son.

        3. Need for the Sentence Imposed

        The guidelines recommendation of 33-41 months of incarceration is not

necessary to punish Mr. Doney, to promote respect for the law, or to afford adequate

DEFENDANT’S SENTENCING MEMORANDUM                                                      6
       Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 6 of 25
deterrence. Mr. Doney has no previous criminal history and has cooperated with the

government and the orders of this Court in every way possible. Further, Mr. Doney

timely accepted responsibility for the crime with which he was charged, fully

understanding that pleading guilty would permanently brand him a convicted felon

and reveal the actions of which he is extraordinarily ashamed to his family, husband,

and community. Mr. Doney is certainly sufficiently deterred from further criminal,

or even questionable, activity, and has lost the licenses which would have enabled

him to act in any way as an agent or fiduciary or otherwise be entrusted with other

peoples’ bank accounts. Mr. Doney has instead returned to his prior career in the

restaurant industry, and his employer is fully aware of this case and his upcoming

sentencing and has expressed complete confidence in his continued employment at

Bean’s Café.

      4. Need for Restitution

   The gravamen of this case, of course, is the money taken from the three victims.

Mr. Doney submits that restitution should be the focus of any sentence to be imposed

so that the victims may be made whole. Mr. Doney has been continuously employed

throughout this case and has already received two promotions at his job – the latest

one to a supervisory position paying $50,000 per year – and has been saving as much

money as possible to begin to make monetary payments toward the amount he owes.

Additionally, Mr. Doney has prior experience as a cook and baker on the North Slope

in Alaska, where he made an average of $97,800 per year. He plans to return to this

work on the North Slope once the COVID-19 closures have lifted so that he may



DEFENDANT’S SENTENCING MEMORANDUM                                                  7
     Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 7 of 25
increase the amount of money he is able to put toward restitution to the best of his

ability. Any period of incarceration would take away this opportunity for at least a

period of time and make it that much more difficult to make the victims whole.

                                   IV. CONCLUSION

      Defendant respectfully asks this Court to evaluate his sentence not only in the

confines of the PSR and court filings but in the context of his life as reflected herein

and in the character reference letters being provided to the court. A prison sentence

of 33-41 months, or of even one day, is simply greater than necessary and does not

account for the fact that this crime is not indicative of the person Mr. Doney is.

Moreover, any incarceration would prevent Mr. Doney from continuing to work as

hard as he can to earn the money to fully repay the amounts that he took from the

victims. For the foregoing reasons, Faunus Doney respectfully submits that a

sentence below the guideline range is reasonable and appropriate in this case and

requests this Court impose a sentence of five years’ probation combined with an order

of full restitution, as recommended by the probation officer.

                                                                  Respectfully submitted,

                                                                   /s/ Nick Oberheiden
                                                                        Nick Oberheiden
                                                                   N.Y. Reg No. 4619011
                                                                nick@federal-lawyer.com
                                                                    OBERHEIDEN P.C.
                                                            5728 LBJ Freeway, Suite 250
                                                                      Dallas, Texas 75240
                                                               Telephone: (310) 873-8140
                                                                     Fax: (972) 559-3365
                                                     Attorney for Faunus Michael Doney




DEFENDANT’S SENTENCING MEMORANDUM                                                      8
     Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 8 of 25
                             CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing document with the clerk of court

for the U.S. District Court, District of Alaska, using the electronic case filing system of

the court on January 21, 2021. The electronic filing system sent a “Notice of Electronic

Filing” to all counsel of record in this case.

                                                                     /s/ Nick Oberheiden
                                                                        Nick Oberheiden




DEFENDANT’S SENTENCING MEMORANDUM                                                        9
     Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 9 of 25
    EXHIBIT A




Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 10 of 25
 The Honorable Judge Kindred,

          I am writing this letter regarding Faunus Arden; to whom you will be meeting at the end of this month. I

 am the Director of Food Services for Bean’s Café in Anchorage. Our primary mission is to feed Alaska’s most

 vulnerable, treating them with dignity and respect while providing a pathway to self-sufficiency. We believe in

 second chances; and from the very beginning, he was upfront about the potential of what could happen to him in

 the future. However, since I first hired him. He has proven time after time that we hired the best person.

          Faunus’s ability, enthusiasm, and commitment to our mission; is unmatched and above par then many of

 our other employees. In knowing him in such a short time; he has made his name known throughout our

 organization; and has been brought up in many conversations within our Board of Directors and Upper Levels of

 Management; as a future leader and potential new Director of Food Services.

          Since becoming part of our team back in November, Faunus has proven to become one of the most

 valued and intricate parts of our ever-evolving Food Service. Faunus helped lead a group of novice bakers into

 a well-oiled department. He helped to develop skills and teamwork within a group of men that may not

 otherwise would have been given an opportunity. Faunus is instrumental with providing training, teamwork,

 and a creating a department that takes pride in our mission. In so much as he has dedicated many hours to

 volunteering within the community for our organization, outside of his regular duties, on his own schedule and

 of his own mind.

          It has been my personal honor to watch Faunus as he continues to grow as a leader and mentor to our

 team. I look forward to continuing to watch more growth under Faunus’ leadership and guidance. Without him,

 our mission would not be as successful as it is right now.



 Thank you for your time,



 Scott Lingle, CEC
 Director of Food Services
 Beans Cafe

beanscafe.org                                                                                   1020 E. 4 T H A V E N U E
907. 433.8601                                                                       A N C H O R A G E , A L A S K A 99501
I N F O @ B E A N SCase
                   C A F E . O R3:20-cr-00073-JMK-MMS
                                G                     Document 24 Filed 01/21/21 Page-0072522
                                                                               Tax ID:92     11 of 25    | CFC: 93858
                     Winner of the 2019 Better Bus ines s Bureau Torch A w ard for Ethics
From: Aaron Dollison
Sent: Sunday, January 17, 2021 9:37 PM
To: Faunus Arden <farden@beanscafe.org>
Subject: letter for Faunus


Your Honor,

I am writing this letter to speak on the behalf of Faunus Doney, who is due to appear before you
in Court on January 28th.

I have been Faunus's Supervisor at Beans Cafe since November, and in that time, Faunus has
always been a model employee and is truly sincere and has dedicated substantial amount of
time and talents in training, improving, and bettering our teams and systems. His dedication to
one-on-one skills development; and encouraging positive attitudes no matter the situation has
led to a lot of our employees having better outlooks on their performance, duties, and life.

Because of his undying loyalty to the mission and values of our company, and due to him being
a hardworking individual. He has quickly become a staple within in our organization; and
throughout our community through creating and developing outreach programs, frequently
volunteering for hours and hours outside of his “Normal” work schedule. Faunus has reached
out to numerous rural towns and communities; and has established or currently working on
establishing successful Food Box, Children’s Lunch Box, and Pantry Pack programs.

Furthermore, through his continued efforts and commitment to our organization. He has brought
multiple churches and other not for profits together including volunteer fire departments; and
local 4H and other Youth Groups into the Beans Café “Army”. Through his kind heart and laser
focused goals of making sure no one goes hungry; within his community and throughout the
region. All this time and commitment that I have mentioned above; he has done on his own and
on his own time and outside his normal duties.

I understand that Faunus has behaved in an inexcusable way, and he has regretted what he
has done; and has made it very clear that restitution is his primary objective to right the wrong
that he has committed. However, I believe the Court will make a fair and balanced decision. It is
my belief that Faunus has done and can continue to do a lot of good at Beans Cafe both in
furthering our own mission and bettering the multiple communities that he has reached out to;
and has already established amazing relationships with.

I am aware also, that he is the sole provider for his physically disabled mother, and his memory
impaired father. Also, I am very aware that he assists in education, and caretaking efforts of his
nephew; while his single mother works tirelessly in the medical field taking care of patients of all
background; and especially during this unprecedented pandemic. As a Father; and as a
caregiver of adult family members myself. The knowledge of knowing that someone is there to
assist with all the life events of these individuals… No amount of money can equate to that




     Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 12 of 25
peace of mind. It takes a special person to take that on; and Faunus has shown it and is that
person; professionally and personally.

I know that this has been an incident that has galvanized him to reevaluate his behavior and has
lit a fire within him; to be the best possible person, employee, community member, and mentor
within his own life and within our organization. I hope that does not come at the cost of his job,
because he will be sorely missed; and our organization would suffer from him being gone.

Thank you for your time. Please feel free to contact me any time.

Sincerely,



Aaron Dollison

Executive Chef, Bean's Cafe

a. 1101 E. 3rd Ave. Anchorage, AK 99501
o. 907.276.9595 x1
w. beanscafe.org




     Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 13 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 14 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 15 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 16 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 17 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 18 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 19 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 20 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 21 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 22 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 23 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 24 of 25
Case 3:20-cr-00073-JMK-MMS Document 24 Filed 01/21/21 Page 25 of 25
